Citation Nr: 1619830	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-27 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for a bilateral hearing loss disability. 

2.  Entitlement to a compensable evaluation for laceration (scars) of the right hand. 

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), but not major depressive disorder. 

4.  Entitlement to service connection for reoccurring right hand cysts (claimed as a right hand disability). 

5.  Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to December 1992, October 2002 to July 2003, and August 2005 to January 2007, with additional service in the National Guard. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2014 Travel Board hearing.  A copy of the transcript is associated with the record. 

In January 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for a right hand disability and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The bilateral hearing loss hearing disability has been manifested by, at worst, Level I hearing in each ear.

2.  The scars associated with the right hand laceration are stable, superficial, linear, not painful, and do not cause limited motion of the right hand.

3.  The Veteran does not have a current diagnosis of an acquired psychiatric disorder, to include PTSD, besides from his already service-connected major depressive disorder, despite being afforded VA psychiatric examinations.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a compensable disability rating for scars associated with the right hand laceration are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (2015).

3.  An acquired psychiatric disorder, to include PTSD, but not including major depressive disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims for higher evaluations for the bilateral hearing loss disability and right hand scars, and the issue of entitlement to service-connected for an acquired psychiatric disorder. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a September 2008 letter, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In October 2014 the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2).  

In this case, VA obtained the Veteran's service treatment records (STRs) and post-service treatment records.  In addition, the Veteran was provided with VA examinations in July 2009, April 2015, and May 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In January 2015, the Board remanded the Veteran's claims to provide the Veteran with VA examinations to determine the nature and etiology of his claimed acquired psychiatric disorder, and the current severity of his bilateral hearing loss disability and scars.  VA has also obtained the Veteran's recent treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the claim for a compensable rating for hearing loss disability, in evaluating the adequacy of the examination reports, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  In the present case, both examiners elicited information from the Veteran concerning the functional effects of his disability.  Martinak, 21 Vet. App. at 455-56.   For example, the July 2009 examiner observed that the Veteran reported difficulty understanding conversation speech especially at work and with his wife.  Likewise, the April 2015 examiner noted the Veteran's reports of difficulty hearing his name called on the public address system at his work place, that he reported hearing words differently than what was being said, and that he did not understand what was being said when there was a lot of noise.  Thus, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for higher evaluations for the bilateral hearing loss disability and right hand scars; and, the issue of entitlement to service-connected for an acquired psychiatric disorder are thus ready to be considered on the merits.

Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the disabilities have not undergone material changes and uniform ratings are warranted for the appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Bilateral Hearing Loss Disability 

In a March 1997 rating decision, the Veteran was granted service connection for a bilateral hearing loss disability and assigned a zero percent evaluation under Diagnostic Code 6100, effective November 14, 1996.  In August 2008, the AOJ received the Veteran's claim for an increased evaluation for the service-connected bilateral hearing loss disability.  

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b) 

The Veteran was provided with a VA audiometric examination in July 2009, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
20
55
85
41.25
LEFT
5
15
65
90
43.75

The Maryland CNC controlled speech discrimination test revealed speech recognition of 94 percent in the right ear and 96 percent in the left ear.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral I for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row I, the left ear, with column I, the right ear.

The Veteran was then afforded another VA audiometric examination in April 2015, at which time his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
55
80
43
LEFT
10
25
70
85
48

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in both ears.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear and Roman Numeral I for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent evaluation is derived from Table VII by intersecting row I, the left ear, with column I, the right ear.

The treatment records in the claims file do not provide any evidence contrary to that obtained at the VA examinations.

The Board acknowledges that the Veteran has submitted a private audiogram in July 2009.  The audiogram is inadequate for rating purposes as it does not specify whether controlled speech discrimination testing was conducted in accordance with Maryland CNC standards.  38 C.F.R. § 4.85(a) provides that an examination for hearing impairment for VA purposes "must include a controlled speech discrimination test (Maryland CNC)."  As this regulation requires Maryland CNC discrimination tests, the Board will not consider the audiometric results in its analysis.  The Board notes that this is not a case in which clarification of the audiological reports is required.  Rather, the report reflects that it did not comply with 38 C.F.R. § 4.85(a).  Additionally, the Veteran was afforded a VA examination after this private audiogram and the results of the examination do not warrant a compensable evaluation.

The Board has also considered the Veteran's lay statements.  These subjective reports of difficulty hearing have been considered.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board is bound to apply the VA rating schedule, under which the rating criteria are defined and limited by audiometric findings.  This criteria measures hearing acuity directly in a controlled laboratory environment.  In this regard, VA audiometric examinations showed no basis for any increase in the disability evaluations.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and Martinak.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations. 

As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  

As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a, and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 
Additionally, the rating schedule was revised to accommodate language difficulties 
and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  

Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Additionally, the Veteran's bilateral hearing loss disability has not been shown to render the Veteran unemployable.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.

As the preponderance of the evidence is against the appeal for an evaluation in excess of zero percent for the service-connected bilateral hearing loss disability, the benefit-of-the-doubt rule does not apply, and the Board must deny this appeal.  See U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Scars

In a March 1997 rating decision, the Veteran was granted service connection for a laceration of the right hand and assigned a zero percent evaluation under Diagnostic Code 7805, effective November 14, 1996.  In the original narrative that granted service connection, the AOJ refers to scars (plural) associated with the laceration of the right hand.  However, the rating code sheet only lists scar (singular).  The evidence establishes that the Veteran has two scars from the in-service incident involving a laceration to the right hand.  Accordingly, based on the original AOJ narrative when service connection was granted, the Board finds that the code sheet is incorrect and the Veteran is currently service-connected for multiple scars of the right hand.  The Board will address both scars in its discussion.  In August 2008, the AOJ received the Veteran's claim for an increased evaluation.  

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of the skin in 2008 and 2012.  However, the 2008 changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's service connection claim was filed in 2007, and no such request for review under the new criteria has been made.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeal, as the 2008 regulations do not apply to the Veteran.

The Board will now consider the Veteran's claim under the old criteria.  

Under DC 7805, the rater is instructed to rate the scar based on the limitation of function of the affected part (which here is the right hand).  38 C.F.R. § 4.118.

The Board will now apply this regulation to the facts of the case.

In July 2009, the Veteran was afforded a VA examination to determine the severity of his scars.  The VA examiner observed scars on the right metacarpophalangeal joint along the dorsum of the right hand, in the hypothenar area, that were well-healed, nontender, stable, and superficial without adhesions, inflammation, induration, or limitation of motion.  The right finger involved 2 scars that were approximately 3 centimeters long.  The scars were not painful and there was no skin breakdown.  Lastly, there was no edema or keloid formation.

In May 2015, the Veteran was afforded another VA examination to determine the severity of the scars on his right hand.  The VA examiner reported that the Veteran sustained scars on his right hand when he punched a person in the mouth.  He also was treated for cellulitis and had a tumor removed from the right middle finger.  One scar was at the right side of the right fifth metacarpal area and another scar on the right middle metacarpal area.  The scars were linear and measured 3 centimeters by 0.1 centimeters each.  The scars were superficial and were not painful or unstable.  The total area that was affected was 6 centimeters by 0.1 centimeters squared.  The scars did not cause any limitation of function.

The Board observes that the Veteran's VA treatment records do not show any treatment related to the scars.  

After a review of all the evidence, the Board finds that the Veteran's scars do not approximate the criteria for a higher, compensable disability evaluation for the entire rating period under Diagnostic Code 7805.  Despite the Veteran's contentions, the evidence of record establishes the Veteran is not entitled to a rating higher than noncompensable under Diagnostic Code 7805.  The Veteran's scars do not cause limited motion or function of the right hand.  38 C.F.R. § 4.118.

The Board has also considered other Diagnostic Codes, but finds that the Veteran is not entitled to a higher disability rating under an alternate code.  The Board sees there is no evidence suggesting the Veteran's scars are deep or cause limitation of motion to warrant application of Diagnostic Code 7801, for scars other than on the head, face, or neck, which are deep or cause limited motion.  His scars also are not 144 square inches (929 sq. cm.) or greater to warrant a compensable evaluation under Diagnostic Code 7802, for scars other than on the head, face, or neck, that are superficial and do not cause limited motion.  There also is no evidence that his scars are unstable to warrant application of Diagnostic Code 7803.  Under Diagnostic Code 7804, the scars have not been shown to be painful on examination.  The Veteran is not entitled to a compensable disability rating under an alternate Diagnostic Code.  38 C.F.R. § 4.118; see also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his scars disability as the conclusions of the VA examiners were based upon the Veteran's lay statements, a review of the record, clinical findings, and their medical expertise. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable disability rating for the scars associated with his right hand laceration.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see Gilbert, 1 Vet. App. at 49.  

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun, 22 Vet. App. at 115, aff'd Thun, 572 F.3d at 1366.

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder during the appeal period, as the criteria assesses the level of impairment attributable to the Veteran's symptoms.  The rating schedule fully contemplates all symptomatology and treatment associated with the scars.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Moreover, the Board notes that under Johnson, 762 F.3d at 1362, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   However, this is not an exceptional circumstance.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Lastly, the Board finds that the issue of TDIU is not raised by the record.


Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Three general requirements for establishing service connection for PTSD, in particular, are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires:  (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2015); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and, (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Initially, the Board notes that the Veteran is already service-connected for major depressive disorder.  He is seeking additional compensation for an acquired psychiatric disorder, to include PTSD, but not major depressive disorder.

In July 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  The VA examiner reported that the Veteran began mental health treatment at the VA Medical Center in 1992.  The Veteran's predominant diagnosis was depression and the VA examiner was unable to find any evidence of a diagnosis for an acquired psychiatric disorder, to include PTSD, other than the diagnosed depression.  The VA examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD and did not have any other psychiatric disorder, besides from depression.  He elaborated that the Veteran had been evaluated by a psychiatrist and a neuropsychologist.  Neither the psychiatric or psychological evaluations provided a diagnosis of PTSD or any other acquired psychiatric disorder, besides from depression.  The Veteran did not elicit symptoms suggestive of PTSD or any other acquired psychiatric disorder, besides from depression.  The Veteran said he was most troubled by his perception of himself as a "failure".  He was not haunted by memories of military trauma.  The Board finds that the Veteran's depression symptoms are currently encompassed by the symptoms associated with his service-connected major depressive disorder.

In April 2015, the Veteran was afforded another VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, but not depression.  The Veteran presented neatly dressed and was cooperative during the interview.  His speech was within the normal limits and he maintained sufficient eye contact during the interview.  Psychomotor activity was also normal.  His thought process was linear, logical, and goal directed.  His thought content showed no suicidal or homicidal thoughts.  There were no hallucinations, delusions, paranoia, obsessions, or compulsions.  He endorsed symptoms of depressed mood and disturbances of motivation.  The VA examiner concluded that the Veteran did not meet the DSM-V diagnostic criteria for PTSD or any other acquired psychiatric disorder, besides from major depressive disorder.  The examiner found that the Veteran's only mental disorder was major depressive disorder.  The Veteran is already service-connected for major depressive disorder, currently rated as 100 percent disabling.

The Veteran's VA treatment records are in conflict regarding whether the Veteran currently has PTSD.  In October 2007, Dr. Dr. A.O., a VA psychologist, ruled out PTSD.  However, in July 2008, she stated that the Veteran was suffering from depression and likely had PTSD.  A December 2008 VA treatment note indicated that PTSD was suggested.  The Veteran's treatment records also contain numerous negative PTSD screenings, but do not contain a DSM diagnosis of PTSD or any other acquired psychiatric disorder, besides from major depressive disorder.  

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record is against a finding that the Veteran has PTSD or any other acquired psychiatric disorder, besides from major depressive disorder.  Although there is some conflicting evidence in the Veteran's treatment records about whether he may have PTSD, the VA examinations were based upon a review of the treatment records and consideration of his lay statements.  Additionally, the opinions provided at the VA examinations were supported by detailed rationale.

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no diagnosis of PTSD, or any other acquired psychiatric disorder, besides from the already service-connected major depressive disorder.   

To the extent that the Veteran states that he has PTSD or any other acquired psychiatric disorder diagnosis besides from major depressive disorder, he is not competent to determine whether he meets the diagnostic criteria for PTSD or any other acquired psychiatric disorder.  Furthermore, the Veteran's treatment records show that he repeatedly denied manifestations of PTSD and he had a negative PTSD screenings.  As the preponderance of the evidence establishes that the Veteran does not have PTSD, he has not established the current disability element of the claim for entitlement to service connection for PTSD.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, but not major depressive disorder, and the benefit-of-the-doubt doctrine is not for application.


ORDER

A compensable evaluation for a bilateral hearing loss disability is denied.

A compensable evaluation for laceration (scars) of the right hand is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD, but not including major depressive disorder, is denied. 


REMAND

In May 2015, the VA examiner opined it was less likely than not that the Veteran's bilateral pes planus was incurred in-service.  She elaborated that the Veteran did not receive treatment for bilateral pes planus until after 2008.  The VA examiner did not address the Veteran's lay statements regarding chronic foot pain in-service and his contention that he was told that he had flat feet.  The Board finds that the VA medical opinion is inadequate as it failed to address the competent and credible lay statements of the Veteran.

The May 2015 VA examiner also opined that it was at least as likely as not that the Veteran had a right hand disability consisting of mild well-healed scars.  She explained that the Veteran was service-connected for residuals of 5th finger fracture and middle finger laceration.  She acknowledged that the Veteran had cysts removed from his right middle finger in 1998, 2003, and 2007.  However, the VA examiner failed to provide an opinion regarding whether the Veteran's reoccurring right hand cysts were related to his active service. 

Based upon the forgoing, the Board finds that a remand is necessary to obtain VA addendum opinions.  With regard to the Veteran's claim for bilateral pes planus, the VA examiner is asked to comment on the Veteran's competent and credible lay statements regarding foot pain in service.  The examiner is also asked to determine whether the Veteran has a reoccurring right hand cyst disability that is related to service.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VBMS record to the VA examiner who conducted the May 2015 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's bilateral pes planus.  

If, after a review of the record, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following a review of the evidence of record, to include the Veteran's lay statements regarding chronic foot pain in-service and his contention that he was told that he had flat feet, the examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral pes planus was incurred during active service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

2.  Refer the Veteran's VBMS record to the VA examiner who conducted the May 2015 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's reoccurring right hand cysts.  

If, after review of the record, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's reoccurring right hand cysts were incurred during active service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


